Citation Nr: 0104496	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a left leg 
injury.

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

In May 1973, the veteran's claim for service connection for 
residuals of a left leg injury was denied because he failed 
to report for VA examination.  In May 1990, his claims for 
service connection for residuals of a left leg injury and a 
back disorder were denied because he failed to submit 
requested evidence.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for residuals of a left leg 
injury and for a low back disability.  This case comes to the 
Board of Veterans' Appeals (Board) from a July 1996 RO rating 
decision that denied these claims as not well grounded.  
Since the veteran's claims have not yet been adjudicated on 
the merits, the Board has classified the issues as shown on 
the first page of this remand.


REMAND

The record shows that the July 1996 RO rating decision denied 
the claims for service connection for residuals of a left leg 
injury and for a low back disability as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded-claim and redefined VA's duty to assist 
the veteran in the development of a claim.  In this case, 
there is additional VA duty to assist the veteran in the 
development of his claims.

Service documents show that the veteran was transferred to 
the U.S. Naval Hospital in Philadelphia, Pennsylvania, in 
March 1970 for further treatment and disposition.  The Board 
recognizes that various requests to the National Personnel 
Records Center (NPRC) for additional service medical records 
have been unsuccessful, but the replies from the NPRC do not 
show that a specific search was made for "CLINICAL" records 
of any treatment the veteran may have received at the U.S. 
Naval Hospital in Philadelphia, Pennsylvania, in March 1970.  
See VA Adjudication Procedure Manual M21-1, Part 3, par. 
4.17e.  Under the circumstances, another attempt should be 
made to obtain additional service medical records from the 
NPRC.

The veteran has not been scheduled for a VA examination to 
determine the nature and extent of the claimed disabilities.  
He should be scheduled such examination in accordance with 
the provisions of VCAA, Pub. L. No. 106-475.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for left leg and low back 
problems since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should attempt to obtain 
"CLINICAL" records of any treatment the 
veteran may have received at the U.S. 
Naval Hospital in Philadelphia, 
Pennsylvania in March 1970 from the NPRC.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any left leg and 
low back disabilities.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The veteran's claims folder should be 
made available to the examiner and 
reviewed prior to the examination.
4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal are denied, the 
veteran and the representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




